 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1. Jerseyville Retail Merchants Association and its constituent members are em-ployers within the meaning of Section 2(2) of the Act.2.Local 646, International Hod Carriers, Building and Common Laborers Unionof America, AFL-CIO; Retail Store Employees Local 344, Retail Clerks Interna-tionalAssociation, AFL-CIO; Local 553, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the United States andCanada, AFL-CIO; Local 525, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, and Local No. 50, Congress ofIndependent Unions are all labor organizations within the meaning of Section 2(5)of the Act.3.By picketing the members of the Jerseyville Retail Merchants Associationwhen such Association had lawfully recognized another labor organization and aquestion concerning representation could not appropriately be raised under Section9(c) of the Act, with an object of such picketing being to force or require the As-sociation and its members to recognize and bargain with them or any of them asthe representative of the Association's employees, Respondents have engaged in un-fair labor practices within the meaning of Section 8(b)(7)(A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.Respondent Alton-Wood River Building and Construction Trades Council hasnot committed unfair labor practices as alleged in the complaint.[Recommended Order omitted from publication.]General Teamsters Local No. 162, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, IndependentandFurnitureWorkersLocal 3182,affiliatedwith United Brotherhood of Carpentersand Joiners of America,AFL-CIOand B.P.John FurnitureCorporation,Party to the Contract.Case No. 36-CD-?7. Sep-tember 12, 1963DECISION AND ORDER QUASHING NOTICE OFHEARINGThis is a proceeding pursuant to Section 10(k) of the Act, follow-ing a charge filed by Furniture Workers Local 3182, affiliated withUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, hereinafter called FurnitureWorkers.The charge allegedthat on or about February 6, 1963, General Teamsters Local No. 162,affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, herein calledTeamsters, had threatened, coerced, and restrained B. P. John Furni-ture Corporation, hereafter called B. P. John or the Company, withthe object of forcing and requiring B. P. John to assign certain workto employees belonging to the Teamsters, which work had previouslybeen done by employees belonging to the Furniture Workers, in viola-tion of Section 8 (b) (4) (D) of the Act.A hearing was held before144 NLRB No. 60. GENERAL TEAMSTERSLOCAL NO.162, ETC.537Hearing Officer Gordon M. Byrholdt, on April 2 and 3, 1963.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bearing upon theissues.The rulings of the Hearing Officer made at the hearing arefree from prejudicial error and are hereby affirmed.No briefs werefiled by any of the parties herein.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board makes the followingfindings :1.The business of the employerB. P. John is a corporation, located in Portland, Oregon, engagedin the manufacture and distribution of household and institutionalfurniture.It has annual sales and shipments of furniture to pointsoutside the State of Oregon valued in excess of $500,000.The partiesstipulated, and we find, that B. P. John is engaged in commerce with-in the meaning of the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction in this proceeding.2.The labor organizations involvedThe parties stipulated, and we find, that Furniture Workers Local3182, affiliated with United Brotherhood of Carpenters and Joinersof America, AFL-CIO, and General Teamsters Local No. 162, af-filiated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, are labor or-ganizations within the meaning of the Act.3.The disputeA. The work in disputeThe dispute involves the work of loading furniture on trailers fortransportation.Both the Furniture Workers and the Teamstersclaim jurisdiction of this work under their respective contracts withB. P. John.'The Furniture Workers' contract by its terms coversemployees performing all of the production and maintenance work inthe Portland, Oregon, plant, including the warehousing and loadingof the furniture for shipment but excluding upholstering work.TheTeamsters' contract covers drivers, helpers, and extra men at that loca-tion, although the Company, until early 1963, had employed only1Both of thecontracts contain valid union-security clauses2Upholstereditems are made by employees representedby the Upholsterers Union undera separate contract with the Company. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers.Both Unions have had continuous collective-bargaining rela-tions with the Company for periods in excess of 20 to 25 years.Until mid-1959, when B. P. John closed its California operation andtransferred its trailers to the Portland plant, the bulk of the Portlandproduction was moved by rail, with minimal shipments going by truckand steamship.The railroad cars were, and continue to be, loadedby employees covered by the Furniture Workers' contract under itsclassifications of "warehousemen," "checker," and "Head Car Load-er.""On transferring its own trailers to the Portland plant, B. P.John began moving a greater portion of that plant's production bytrailer.Until early 1963, these trailers were apparently loaded bywarehouse employees working under the supervision of drivers,' al-though the latter also performed some actual trailer-loading work.At times, when the warehousemen were otherwise occupied, employeesfrom the plant's other departments, such as the veneer department,were used to assist with the loading.In the fall of 1962, the Teamsters learned from warehousemenGordon Elmer and David Rensch that the trailer-loading operationhad become a very substantial part of their daily work, taking anaverage of 60 percent of their workday.Before approaching theTeamsters, these two had complained to the Furniture Workers abouttheir extensive loading work for which they felt entitled to higherpay.Getting no satisfaction from the Furniture Workers, who statedthey were bound by an existing contract with the Company, Elmerand Rensch approached the Teamsters, which, upon investigation, con-firmed their story.The Teamsters, thereupon, in December 1962,called this situation to the attention of Robert Bourden, Sr., companyvice president, and requested that the Company pay Elmer and Renschthe wage rate for "helpers" under its contract with the Company.Bourden agreed that, effective January 1, 1963, the two men wouldbe paid according to the Teamsters' rates while engaged in trailer-loading work.On January 18, 1963, the Furniture Workers learned that its twomembers, Elmer and Rensch, had joined the Teamsters and were re-ceiving Teamsters wage rates.The Furniture Workers thereuponsummoned several meetings with Teamsters representatives, at whichboth Unions unbendingly asserted jurisdiction of the work involved.The Company was not represented at these meetings.3 The job of loading railroad cars is not in dispute."Warehousemen"bring the furni-tuie from the warehouse to the loading platform;the "checker"confirms that the furni-ture being loaded conforms to the orders;the "Head Car Loader"supervises the properloading.All three classifications help with the actual placement of the furniture intothe cars.AThe drivers were primarily used to oversee and supervise the loading operation, muchlike the "Head Car Loader,"in order to insure the proper sequence for unloading at thevarious delivery points and to avoid damage to the furniture in transit. GENERAL TEAMSTERSLOCAL NO.162, ETC.539On February 6, 1963, Dan Hay, the Company's labor-managementconsultant and counsel, in an effort to resolve the dispute,called ameeting at which the two Unions and the Company were represented.All persons who attended that meeting and testified in this proceedingwere in accord that, at the conclusion of the meeting, Hay announcedthat, as representative of B. P. John, he was recommending that, ef-fective February 6, 1963, the Company use Teamsters unit employeesto do the work of loading trailers. The testimony is conflicting as towhether Hay indicated this was not a final disposition of the issue.It is clear, however, that the Furniture Workers was dissatisfied andthat the dispute between the two Unions continued.B. Contentions of the partiesOn the merits of the jurisdictional dispute-whether employeeswithin the unit represented by Teamsters or by Furniture Workersare entitled to do the work in question-each Union urges a numberof grounds to support its contention that the work should be awardedto employees represented by it.The Furniture Workers relies prin-cipally on the facts that (1) B. P. John employees represented by ithave historically performed the work of loading; (2) FurnitureWorkers has had contracts with the Company covering the loadingoperations continuously for the past 20 to 25 years,which, since mid-1959, have encompassedthe work of loading trailers;and (3) theTeamsters, by failing to assert its claim of jurisdiction over the trailer-loading operation during previous contract negotiations,has ac-quiesced to the existing method of loading by furniture workers.The Teamsters,on the other hand, urges that(1) the operation ofloading goods on a trailer for transportation is intimately connectedwith the primary function of transporting the goods;(2) the areapractice and custom, as evidenced by Teamsters contracts in the whole-sale furniture field, as well as in other industries in the area, showsthat loading trailers for transportation is done by Teamsters unitemployees;(3)Teamsters'contracts with the Company,spanningsome 20 to 25 years, have covered the work of loading trailers underthe classification of "helpers"; (4) the Teamsters did not relinquish itsclaim of jurisdiction over the disputed work by failing to assert suchclaim until it learned that the work had become substantial; and(5) the Company voluntarily assigned the work to Teamsters unitemployees.The parties agree that neither Union has been certified and thatthere have been no decisions by the National Joint Board regardingthe disputed work.However, each Union contends that employeesrepresented by it possess the special skills required for loading trailers,and that the efficiency,economy, and safety of the loading operation issuperior when performed by employees represented by it. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDEntirely apart from the merits of the conflicting claims for thework here involved, the Teamsters argues that there is no evidence toshow that it or any of its agents engaged in conduct violative of Sec-tion 8(b) (4) (D) of the Act. It contends, therefore, that the chargefiled is without merit, and that in consequence the notice of hearingmust be quashed.C. Applicability of the statuteThe charge alleges that on February 6, 1963, the Teamsters threat-ened the Company by indicating that, unless it assigned the disputedwork to Teamsters unit employees, the Teamsters would refuse tohandle or drive any trucks hauling B. P. John furniture.As noted above, in December 1962, R. Bourden, Sr., agreed that em-ployees doing the work of loading trailers would be paid the rateprovided in the Teamsters' contract under the classification of"helpers."Upon learning of the situation, the Furniture Workerscalled a number of meetings between it and the Teamsters in Janu-ary 1963.There was extensive testimony concerning what occurredat those meetings.However, the Company was not present, and thereisno indication that any of the allegedly threatening remarks at-tributed to the Teamsters by the Furniture Workers were communi-cated to the Company.Accordingly, those meetings are immaterialto this proceeding and we need not consider them.The only relevant events occurred on February 6, 1963, during themeeting called by the Company's attorney, in which all three partiesparticipated.The testimony of those who attended that meeting is,in material respects, both vague and conflicting as to what was saidby whom and to whom, as appears from the following summary.All parties are in apparent agreement that Company Counsel Hayopened the meetingby stating that its purpose was to settle the disputeover jurisdiction, and that Teamsters' counsel, Herbert Galton, saidthat the question had already been settled to their satisfaction betweenthe Teamsters and the Company, in response to which William Evans,secretary of theWashington-Oregon District Council of FurnitureWorkers, replied that it was not satisfactory to the Furniture Work-ers.The testimony is in accord that, after unyielding assertions ofjurisdictional claims by both Unions, Hay asked for a discussionbetween the Furniture Workers and company representatives (referredto by the parties as a caucus).The parties further agreed that fol-lowing this "caucus," which, in fact, involved no discussion of theproblem, Hay called the Teamsters representatives back into the roomand announced that he was recommending that the Company hence-forth use Teamsters unit members for loading the trailers.However, with respect to the alleged threats by the Teamsters, therecord reveals substantial disparity.Evans testified, on behalf of the GENERAL TEAMSTERS LOCAL NO. 162, ETC.541Furniture Workers, that after his statement that the matter had notbeen settled to the Furniture Workers' satisfaction, Joseph Edgar,secretary-treasurer of Teamsters Local 162, stated to Teamsters At-torney Galton, "Well, obviously, Mr. Evans wants to do it the hardway, and that's the way we will do it." According to Evans, neitherhe nor anyone else asked Edgar what he meant by that statement, nordid Edgar elaborate.Evans further testified that, after the "caucus,"Hay announced to the assembled group that "inasmuch as a petitionhad been filed with the National Labor Relations Board for a juris-dictional determination, that he would advise his client to use Team-sters on the job until the determination was made," and that Hay saidhe made this decision "in order to not have any work stoppage at theclient's plant."Evans' testimony is corroborated in part by Fred Klingman, busi-ness agent of Furniture Workers Local 3182.Thus, Klingman testi-fied that Edgar made a statement about learning the hard way, butthat it referred to Klingman rather than to Evans.He could notrecall, however, exactly why the statement was made, but testified that"it pertained to jurisdiction on the jobs," and was said to Evans (ratherthan to Galton) after the assignment.'Klingman's version of Hay'sannouncement awarding the work to the Teamsters, pending a deci-sion from the Board, accords with Evans' testimony.Witnesses for the Teamsters denied making any direct or indirectthreats.Edgar, whose testimony was confirmed by Teamsters Rep-resentatives Galton, Rogers, and Hood, denied making the "hard way"or any similar statements at the February 6 meeting.He did, how-ever, recall saying to Evans, at the meeting between the two Unionson January 21, 1963, "If you want to go the hard way, I certainlyhave no objections," in response to Evans' statements that the Furni-ture Workers would seek a determination of the dispute by this Board.Edgar further testified that Hay said that he made his recommenda-tion to use Teamsters for the work "rather than to create any difficultyor hardship on the Company."Although Calvin Rogers, businessagent of Teamsters Local 162, testified that Hay said he was assign-ing the work to the Teamsters because "he didn't want any workstoppage there at the plant," he also testified that Hay was the onlyperson at the meeting who mentioned "work stoppage." Galton deniedthat there were any threats or implications of threats, direct or in-direct, uttered by any Teamsters representatives, and asserted thatnothing was said by either the Furniture Workers or the Teamsters5 On examination by the Hearing Officer near the end of Klingman's testimony,Kling-man, for the first time, stated that Edgar made the "hard way" statement and that thisoccurred after the"caucus "However,on the basis of his testimony as a whole, itappears that Klingman timed the incident as taking place after Hay's assignment tothe Teamsters. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives to prompt Hay to use the word "trouble" in connectionwith his work assignment decision.Company Counsel Hay testified that Edgar "told me that they[Teamsters] were going to maintain their jurisdiction, that . . . thetrailers would be loaded by Teamsters ..." and ". . . from that pointon, the argument went back and forth [between the Teamsters and theFurniture Workers representatives]...."Hay further testified thathe said :.. I could understand that we could have some difficulties inthe loading of our trailers, and there was no answer to it, but Ido believe that Mr. Edgar said that that was possible.He didn'tthreaten me.He didn't make any threat that they were goingto boycott any deliveries' nywhere.According to Hay, his reference to possible trouble in loading thetrailers was merely a recital of the problem as he saw it-the twoUnions were uncompromising in their claim of jurisdiction, and theCompany was in the middle; all that the Company wanted was tocontinue operating the plant peacefully.Hay explained that hisstatement regarding the possible difficulties which the Companymight encounter was based on the fact "that [Edgar] had told me atthe start, that they [Teamsters] would not relinquish jurisdiction,and, further, on the statement that Mr. Edgar had said it was possiblewhen I said that Nye could have a work stoppage."While this lattertestimony vas not denied by Edgar, it was also not corroborated byany other witness.Hay testified that he did not discuss his decision regarding the workassignment either with the Furniture Workers representatives or withthe Company's assistant plant manager, Robert Bourden, Jr., nor didhe disclose to any of them in advance what that decision would be.According to Hay's testimony, after the "caucus," when the Teamstersrepresentatives returned to the meeting room, "I told them [all theparties] that I was going to recommend to the Company that, effectiveFebruary 6th, that the Teamsters would do the loading of thesetrailers, and ... I believe I said that, `I am making this recommenda-tion pending the determination of the petition that had been filed forjurisdictional dispute."' 660n cross-examination by the Teamsters'counsel,Hay reiterated,"My testimony wasthat nobody said, 'I'm going to picket this place'Nobody said'I'm going to throw astrike on this place.' "Q And nobody said that,"we're going to cause you difficulty,"other than the in-sistence on their jurisdictional claims, isn't that right?A It wasn't explained to me how in the hell you're going to insist on somethingand not cause me difficulty.Q. In other words,you inferred there would be difficulty because each party wasmaintaining their jurisdictional clah.ms.Now isn't that true 9A.Well, it isn't true to this extent,that I couldn't see where I was going to have GENERAL TEAMSTERS LOCAL NO. 162, ETC.543Robert Bourden, Jr., testified, contrary to Hay, that before the"caucus," "Edgar recommended or suggested or indicated that it wouldbe to the best interests of B. P. John if they would use Teamsters forthe loading of the trailers in order to avoid any further complica-tions."When asked whether Edgar elaborated on the interest ofB. P. John to which he referred, Robert Bourden, Jr., replied, "Well,Mr. Edgar indicated that we might have difficulty in unloading thetrailers if they weren't properly loaded."Robert Bourden, Jr., fur-ther testified that :Mr. Edgar made the statement, and whether he was speaking toMr. Hay, or to any specific person in the room, but he made thestatement that we could either go ahead and do as the TeamstersUnion was requesting, or we could object to do or not do whatthe Teamsters Union wanted, and it would-we would be doingit the hard way, and ... the elaboration on the statement that Irecallwas that, in the event our trailers were, as Mr. Edgarput it, improperly loaded, that we would then possibly have dif-ficulty in getting the trailers unloaded at their destination.On cross-examination by Teamsters counsel, Robert Bourden, Jr.,at first said that he could not recall Hay's statement immediately afterthe "caucus."On further cross-examination, however,RobertBourden, Jr., testified :I recall that, after the caucus, you [Teamsters' attorney Galton]and Mr. Edgar returned and then basically I cannot say preciselywhat was said, but the general conversation was such that bothparties were standing firm on their attitude toward the particularsituation.Mr. Hay recognized the attitudes of both parties andrecommended that B. P. John go ahead and comply with therequest of the Teamsters Union, pending the decision or dis-pensation [sic] of the matter.Robert Bourden, Jr., could not recall whether Mr. Hay prefaced hisstatement by saying that his recommendation was intended to avoidany problems of work stoppage.In order to make a determination of a dispute in Section 10(k)proceedings, the Board is required to find that there is reasonablecauseto believe that Section 8 (b) (4) (D) has been violated. To satisfythis requirement, it is not enough to show that two competing groupsof employees make claim to the same work assignment.Under theany difficultywith the Furniture Workers. I could see whereIwas going to havesome difficulty with the Teamsters,though.Q And . . . because of the possibility you may have some troublewith theTeamsters,you made the determinationthat the Teamsterswould load the furnituretrailers,isn't that right?A Until thismatter was adjudicated before a government agency.Q.That's right?A. That's right. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDlanguage of Section 8(b) (4) (D), the evidence must relate to illegalconduct or speech of the Respondent or its representatives.7On thisrecord, we find that there is insufficient evidence to support the con-clusion that there is reasonable cause to believe that the Teamstersresorted to prohibited methods in pressing its claim for the workassignment.It is clear from the above recital that the only testimony offered bythe Furniture Workers representatives, in support of its charge, wasthat on February 6, 1963, Teamsters Representative Edgar stated thatsomeone was going to do or learn something the "hard way."How-ever, the witnesses did not agree concerning the person to whom theremark was made. And neither Evans nor Klingman testified thatitwas made in the presence or hearing of any Company representa-tive, nor was either able to elaborate on what was meant by that state-ment.Furthermore, Evans and Klingman each interpreted the state-ment as referring to him personally-that he would have to learn ordo something the "hard way."The only testimony of Teamsters threats against the Company camefrom Company Representative Robert Bourden, Jr.His testimonyof what was said at the February 6 meeting, however, was totally un-corroborated by the Furniture Workers' witnesses, was denied by theTeamsters, and contradicted by Hay, the Company's counsel and labor-management consultant.Hay expressly denied that Edgar threatened him. It may well bethat Hay's ultimate decision awarding the work to the Teamsters wasprompted by a sincere concern and apprehension of the possible con-sequences to the Company resulting from a continuation of the dispute.However, he admittedly only inferred a threat from the Unions' un-compromising attitudes and from Edgar's alleged comment that "thatis possible," which was assertedly made in belated response to Hay'sown recitation of the possible ramifications of the dispute to the Com-pany.We note that, as between the two company representatives,Hay's testimony is much more consistent with that of both the Furni-tureWorkers' and the Teamsters' witnesses than is Robert Bourden,Jr.'s.Therefore, even if a clear threat appears from Robert Bourden,Jr.'s testimony, there is not only no corroboration thereof, but it iswholly inconsistent with that of all the other witnesses.The Furniture Workers apparently assumed that Edgar's "hardway" statement implied a threat of unlawful activity by the Teamstersunless the disputed work were assigned to employees represented bythe Teamsters.However, such a threat would be inconsistent withthe Teamsters' position that the Company had previously assigned thework to the Teamsters unit. In fact, according to Klingman, the7International Union of Operating Engineers,Local 106,AFL-CIO (E C. Ernst, Inc ),137 NLRB 1746. GENERAL TEAMSTERS LOCAL NO. 162, ETC.545statement was made after the assignment of February 6, and such athreat would be even more improbable at that time.Furthermore, the phrase, "the hard way," is ambiguous and logicallycapable of several interpretations in addition to that advanced by theFurniture Workers.For a statement of this kind takes on meaningdepending on the context in which it is made. Thus, in view of theTeamsters' construction of the Company's action in December 1962,as an assignment of the work to its unit and of the assignment at theFebruary 6 meeting, it could be that the "hard way" for the FurnitureWorkers would be the latter's resort to some means of compulsion tosecure reassignment of the work to itself.Also, whatever testimony iscredited as to the time at which the statement was made, there is nodoubt that there was clearly an understanding by the parties that aBoard determination had been or would be sought.' In light of thatunderstanding, it is entirely possible that, as Edgar testified, the "hardway" meant resort to the processes of this Board and to have theTeamsters prevail.It is thus apparent that the statement here involved is subject tointerpretations other than as a threat to engage in illegal conduct.Under these circumstances, we deem this evidence too vague and in-substantial to support the necessary finding that there is reasonablecause to believe that the Teamsters engaged in an unfair labor prac-tice.Nor is Edgar's alleged comment that "that is possible," whichin view of the above stands alone, sufficient by itself to support thatnecessary finding.Therefore, we conclude that the Board is with-out authority to determine this dispute.Accordingly, we shall quashthe notice of hearing issued herein.'[The Board quashed the notice of hearing.]MEMBER LEEDOM, dissenting :I dissent from the decision of my colleagues to quash the notice ofhearing in this proceeding.Throughout the history of the Board's interpretation of Section10(k) of the Act, the Board has held that before it may proceed todetermine a dispute, it is necessary to establish only that there isreasonable cause to believe-that is,a prima faciecase-that therehas been a violation of Section 8(b) (4) (D).10Although my col-leagues purport to apply this principle here, their treatment of theevidence implies that they are insisting here on proof that Section8 (b) (4) (D) has in fact been violated.8While thetestimony indicates that the charge had been filedby February 6, the chargeitself isdated February11, 1963.8International Association of Machinists,AFL-CIO (Carling Brewing Company, Inc.),136 NLRB 1216,at 1218-1220.10 E.g.,Direct Transit Lines, Inc.,92 NLRB 1715;Ethyl Corporation,107 NLRB 463;WVendnagel&Company,116 NLRB 1063. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record herein is replete with testimony of threats, mostly byinnuendo, uttered by Teamsters Representative Edgar, in the contextof insistence by both Unions on their respective jurisdictional claims.If believed, this testimony, in my opinion, would with the reasonableinferences flowing therefrom, establish a violation of Section 8(b)(4) (D).Thus there is, for example: (1) testimony by Evans of theFurniture Workers as to Edgar's statement that "Mr. Evans wants todo it the hard way, and that's the way we will do it"; (2) testimonyby Company Counsel Hay concerning Edgar's statements that theTeamsters would not relinquish its jurisdiction and that it was possiblethe Company would have some difficulties loading its trailers-i.e.,a work stoppage; and (3) testimony by Assistant Plant ManagerBourden concerning Edgar's statements that it would be to the Com-pany's best interests to use Teamsters to avoid complications, and fur-ther that the Company could comply with the Teamsters' "request"or it might possibly have difficulty with the unloading of the trailersif they were "improperly loaded."My colleagues have concluded in effect that these statements areambiguous; that in view of conflicting evidence it is more reasonableto assume that these statements were not made; and that in any eventthe inferences to be drawn from these statements could just as wellbe lawful as unlawful.Even assuming everything they say is true,it is wholly irrelevant at this stage of the proceeding.Their analysiswould be relevant if the issue were whether a violation had been estab-lished by a preponderance of the evidence.But that is not the issuenow.The issue now is only whether there is enough evidence in therecord to establisha prima faciecase of violation.Reasonably construed, Edgar's statements constitute at least veiledthreats of strike or other coercive action to compel assignment of thedisputed work to the Teamsters.As I would thus find thata primafaciecase has been established, I would accordingly proceed to de-termine the dispute.Radio Kemetal Industries,Inc. and Radio Industries,Inc.andLocal 1031,International Brotherhood of ElectricalWorkers,AFL-CIO.Case No. 13-CA-4978. September 13, 1963DECISION AND ORDEROn May 16, 1963, Trial Examiner Stanley Gilbert issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attached144 NLRB No. 62.